Citation Nr: 1452968	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing is of record. 


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).








	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2010 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service treatment records have also been obtained.  While the Veteran receives Social Security benefits, these benefits are age-related benefits and not disability benefits.  No outstanding records have been identified that are not otherwise already of record.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  While these VA examinations regarded his service-connected disabilities, in a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a January 2013 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for TDIU, including his contention that he is unable to work due to his service-connected diabetes mellitus, adjustment disorder, and chronic kidney disease.  Each duty to the Veteran outlined in Bryant was met during the December 2011 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are diabetes mellitus, evaluated at 20 percent disabling as of May 2003, adjustment disorder, evaluated at 50 percent disabling from April 2008 to June 2012 and 30 percent disabling as of June 2012, and chronic kidney disease secondary to diabetes mellitus, evaluated as 60 percent disabling as of April 2008.  A combined disability rating of 80 percent has been in effect since April 2008.  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.  

In the Veteran's claim (VA Form 21-8940), received in August 2010, he indicated that he worked thirty hours per week as a janitor/maintenance worker from April 2009 to March 2010 and that he left his job because of his disability.  He also indicated he worked from May 2004 to August 2004 in various full and part time jobs and full-time from March 1969 to April 2000 as a highway maintenance equipment operator.

With regard to the history of the Veteran's service-connected diabetes, at the January 2013 hearing, the Veteran reported that he was laid-off because of his medical conditions.  He reported that his diabetes and chronic kidney disease were controlled.  His wife reported that he was really happy working because it gave him something to do but that he currently would get so angry.

A statement from the Veteran's former employer (VA Form 21-4192), dated in October 2010, shows that the Veteran had worked as a janitor/maintenance worker on an "on call" basis from February 2008 to June 2010.  His former employer indicated that the reason he no longer worked was because he "retired."  He recalled that the Veteran had breathing problems, tiredness, and slowness, and that the Veteran would have a hard time speaking without "sucking in wind."  He indicated that the Veteran showed up to work with an oxygen tank and a few weeks later submitted his resignation letter.


VA records show that just prior filing to his claim for TDIU in August 2010, that the Veteran reported feeling "pretty good" and voiced no complaints.  The record shows he had stable physical and mental examinations.  In addition, he reported feeling well in November 2010, December 2011, and January 2012, and he denied having any depression in January 2012 and assessed a Global Assessment of Functioning Score (GAF) of 70, indicating only mild symptoms.  In March 2012, he denied having any psychological issues.  In June 2012, he had stable kidney functions and his diabetes was improving.  Thus, the Veteran's VA medical record establishes that the Veteran's physical and mental service-connected disabilities were stable and controlled with medications, which is consistent with his testimony at the hearing.

The Veteran was afforded a VA examination regarding his diabetes mellitus in October 2010.  After reviewing the medical record, conducting a thorough examination, and interviewing the Veteran, the examiner opined that the Veteran's diabetes mellitus would prevent him from performing his previous occupation operating heavy trucks due to his insulin use, which precluded him from retaining his CDL license.  His chronic kidney disease would not likely affect his ability to work.  However, the examiner opined that due to his non-service-connected chronic obstructive pulmonary disease (COPD), the Veteran would likely be limited to sedentary work.

In October 2010, the Veteran was also afforded a VA examination regarding his adjustment disorder.  After reviewing the medical record, conducting a thorough examination, and interviewing the Veteran, the examiner opined that the Veteran did not have total occupational and social impairment due to his adjustment disorder.  The Board notes that at this examination the Veteran reported that he recently stopped working due to emphysema.

In June 2012, a VA examiner completed a Kidney Conditions Disability Benefits Questionnaire.  After reviewing the claims file, the examiner opined that the Veteran's diabetic neuropathy and chronic kidney disease would not affect or impose work restrictions in fields of labor requiring sedentary, light, or heavy manual labor, would not restrict his ability to lift, pull or carry light and heavy loads for prolonged and short periods of time, and would not affect his reliability, productivity, or ability to concentrate, follow instructions or interact with coworkers and supervisors.  The examiner concluded that the Veteran's diabetic neuropathy and chronic kidney disease would not preclude him from all forms of gainful full-time employment, including any form of sedentary work.

In June 2012, a second VA examiner completed a Mental Disorders Disability Benefits Questionnaire.  After reviewing the claims file, the examiner indicated that the Veteran's only mental health symptom was mild memory loss.  The examiner indicated that the Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran's psychiatric disorder resulted in mild or transient symptoms which decrease work efficiency and ability to perform occupations tasks only during periods of significant stress, or that his symptoms were controlled with medications.  Finally, the VA examiner also assessed the Veteran with a GAF of 70.

The Board emphasizes that there are multiple persuasive VA medical opinions that weighs against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's service-connected disabilities would be not preclude work.  The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  The Veteran reported at the hearing that no physician has "really said anything about" being unemployable and that they were only concerned about his medical conditions.

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code, or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Board notes that the Veteran has been diagnosed with a non-service-connected COPD as early as July 2008 and prescribed the use of oxygen tanks.  By July 2010, just prior to his claim for TDIU, he used oxygen tanks twenty-four hours per day.  At the hearing, the Veteran reported that it was hard to transport his oxygen tanks at work.  His former employer noted his breathing problems, tiredness, and slowness, and that a few weeks after showing up to work with an oxygen tank, the Veteran submitted his resignation letter.  The Veteran reported to an October 2010 VA examiner that he stopped working due to emphysema and not due to his service-connected disabilities.  Thus, the evidence shows that the Veteran's difficulty working does not stem from his service-connected disabilities but is instead due, at least in part, to his non-service-connected COPD.  Even then, one VA examiner opined that his COPD would not prevent sedentary work.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based most his year history of janitor/maintenance work and his thirty-one year history of employment as a high maintenance equipment operator, and a high school education, coupled with service connected disabilities that limits him from operating heavy trucks and his mental health impairment that has only transient symptoms affecting his work efficiency and ability to perform occupational tasks only during periods of significant stress, and without consideration of his age, the Board finds that the Veteran would be able to work.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a). 

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


